In an action for annulment or divorce, in which a judgment of the Supreme Court, Nassau County, was entered May 6, 1975 dismissing the complaint, the plaintiff husband appeals, as limited by his brief, from so much of the judgment as awarded a counsel fee of $500 to defendant’s original attorneys and a counsel fee of $4,500 to her trial attorneys. Judgment modified, on the facts, by reducing the counsel fee awarded to the former firm to $300 and to the latter firm to $3,500. As so modified, judgment affirmed insofar as appealed from, without costs. The counsel fees awarded were excessive to the extent indicated herein. Rabin, Acting P. J., Latham, Hargett, Christ and Shapiro, JJ., concur.